Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.125 Filed 08/18/20 Page 1 of 31




           EXHIBIT 5
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.126 Filed 08/18/20 Page 2 of 31
                                                                    1825 EYE STREET, N.W. SUITE 900
                                                                    WASHINGTON, DC 20006-5403
                                                                    TELEPHONE: (202) 457-0160
                                                                    FACSIMILE: (844) 670-6009
                                                                    http://www.dickinsonwright.com

                                                                    JENNY T. SLOCUM
                                                                    JSlocum@dickinsonwright.com
                                                                    (202) 659-6927


                                                                   April 14, 2020
Cree Stock
17600 Yonge St
Newmarket, ON L3Y 4Z1
Canada
Email: support@creestock.com

VIA E-MAIL

   Re:     Unauthorized Use of Carhartt’s Trademarks on Facemasks, Clothing, and Blankets

Dear Sir/Madam:

        We represent Carhartt, Inc. (“Carhartt”) in intellectual property matters. Carhartt owns
exclusive rights in the CARHARTT name and trademark including in connection with its
stylized “C” logo as depicted below for clothing, headwear, footwear and related items (the
“Carhartt Marks”) in both the United States and Canada. Carhartt has made extensive use of
these marks, including on clothing for over 50 years, and the marks are famous. As a result, our
client has developed a significant reputation in connection with the Carhartt Marks.




       It has recently come to our client’s attention that you are offering for sale unauthorized
CARHARTT branded products, including but not limited to facemasks, sweatshirts, and
blankets. See https://creestock.com/?s=Carhartt&post_type=product. These counterfeit products
include direct copies of Carhartt’s famous C Logo and CARHARTT mark, identical use and
layout of the Carhartt protected font, and direct reference to “Carhartt” as the product names on
your website. Screenshots reflecting your sale and distribution of these unauthorized items are
copied below and at the top of the following page (see also Exhibits):




      ARIZONA          CALIFORNIA       FLORIDA         KENTUCKY          MICHIGAN

NEVADA          OHIO        TENNESSEE         TEXAS         TORONTO           WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.127 Filed 08/18/20 Page 3 of 31

Cree Stock
April 14, 2020
Page 2




        Such unauthorized use of the Carhartt Marks is a direct and egregious infringement of our
client’s trademark rights. The sale and distribution of these unauthorized counterfeit products
falsely labelled as Carhartt products, and containing the Carhartt Marks, creates a likelihood of
confusion and will lead consumers to mistakenly believe such products were designed,
manufactured and distributed by Carhartt, or on behalf of Carhartt. Our client has not approved
such use of its marks.

        The purpose of this letter is to demand that you immediately cease and desist from any
further use, sales, or display of the Carhartt Marks. In this regard, we require that you provide us
by no later than April 17, 2020, and in writing:

                 1. confirmation that you have removed these products from any and all websites,
                    retail stores, social media accounts, and any other location currently
                    displaying, advertising and/or selling the same or similar variations;

                 2. confirmation that you have ceased all sales of these unauthorized items
                    through any retail channels, including the Cree Stock website, as well as any
                    affiliated retail channels;




      ARIZONA           CALIFORNIA        FLORIDA         KENTUCKY          MICHIGAN

NEVADA           OHIO         TENNESSEE         TEXAS         TORONTO          WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.128 Filed 08/18/20 Page 4 of 31

Cree Stock
April 14, 2020
Page 3

                 3. the identification of the designer, source, and manufacturer of these
                    counterfeit products;

                 4. a full accounting of all inventory sold, the revenue collected and all inventory
                    currently remaining in your possession bearing the Carhartt Marks; and

                 5. your undertaking that you will permanently refrain from any further
                    distribution, advertisement, promotion and sale of any product bearing a
                    Carhartt Mark or any similar variations thereof.

       In addition, our client requires that you send all remaining inventory to our offices, to
my attention at the address shown on this correspondence, by no later than April 22, 2020.

       We have also submitted an intellectual property take down notice to your website, as well
as a message via your “Contact Us” link. A copy of the submission request is included below.
Your prompt cooperation is appreciated.

       Please contact me with any questions.

                                                       Sincerely,



                                                       Jenny Slocum

cc:    Carhartt, Inc.




      ARIZONA           CALIFORNIA         FLORIDA         KENTUCKY         MICHIGAN

NEVADA           OHIO         TENNESSEE          TEXAS        TORONTO          WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.129 Filed 08/18/20 Page 5 of 31

Cree Stock
April 14, 2020
Page 4

                                           EXHIBITS




                        https://creestock.com/?s=Carhartt&post_type=product




     ARIZONA            CALIFORNIA        FLORIDA       KENTUCKY        MICHIGAN

NEVADA           OHIO         TENNESSEE        TEXAS        TORONTO           WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.130 Filed 08/18/20 Page 6 of 31

Cree Stock
April 14, 2020
Page 5

                                                 \




                        https://creestock.com/?s=Carhartt&post_type=product




     ARIZONA            CALIFORNIA        FLORIDA       KENTUCKY        MICHIGAN

NEVADA           OHIO         TENNESSEE        TEXAS        TORONTO           WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.131 Filed 08/18/20 Page 7 of 31

Cree Stock
April 14, 2020
Page 6




                   https://creestock.com/page/2/?s=Carhartt&post_type=product




     ARIZONA            CALIFORNIA       FLORIDA       KENTUCKY        MICHIGAN

NEVADA           OHIO        TENNESSEE       TEXAS        TORONTO         WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.132 Filed 08/18/20 Page 8 of 31

Cree Stock
April 14, 2020
Page 7

Listing of the Cree Stock Campaign Url(s) contained on the Cree Stock Website:
https://creestock.com/?s=Carhartt&post_type=product

       Individual Product URLs:
       https://creestock.com/product/carhartt-9-3d-fm/
       https://creestock.com/product/carhartt-8-3d-fm/
       https://creestock.com/product/carhartt-punisher-premium-3d-fm/
       https://creestock.com/product/carhartt-3-3d-fm/
       https://creestock.com/product/carhartt-2-3d-fm/
       https://creestock.com/product/carhartt-1-3d-fm/
       https://creestock.com/product/carhartt-colour-3d-fm/
       https://creestock.com/product/carhartt-2/
       https://creestock.com/product/carhartt/
       https://creestock.com/product/blanket-carhartt-color-waves-personalized-custom-
       3d-full-print-hoodie-t-shirt-jacket-pant-polo/
       https://creestock.com/product/carhartt-color-waves-personalized-custom-3d-full-
       print-hoodie-t-shirt-jacket-pant-polo/
       https://creestock.com/product/dnh0937-2d-print/
       https://creestock.com/product/dnh0915-2d-print/
       https://creestock.com/product/0490-high-quality-leather-jacket/
       https://creestock.com/product/design-0158-high-quality-baseball-jacket/
       https://creestock.com/product/blanket-design-5522/
       https://creestock.com/product/design-5522/
       https://creestock.com/product/blanket-design-4723/
       https://creestock.com/product/design-4723/
       https://creestock.com/product/blanket-design-3915/
       https://creestock.com/product/design-3915/
       https://creestock.com/product/blanket-design-3561/
       https://creestock.com/product/design-3561/
       https://creestock.com/product/blanket-design-3113-3d-full-print/
       https://creestock.com/product/design-3113-3d-full-print/
       https://creestock.com/product/design-2417-3d-full-print/
       https://creestock.com/product/design-2242-3d-full-print/
       https://creestock.com/product/design-0905-3d-full-print-blanket/
       https://creestock.com/product/design-0905-3d-full-print/




     ARIZONA            CALIFORNIA       FLORIDA     KENTUCKY    MICHIGAN

NEVADA           OHIO        TENNESSEE       TEXAS     TORONTO     WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.133 Filed 08/18/20 Page 9 of 31

Cree Stock
April 14, 2020
Page 8




                          https://creestock.com/product/carhartt-9-3d-fm/




     ARIZONA            CALIFORNIA       FLORIDA        KENTUCKY            MICHIGAN

NEVADA           OHIO        TENNESSEE         TEXAS        TORONTO           WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.134 Filed 08/18/20 Page 10 of 31

 Cree Stock
 April 14, 2020
 Page 9




                            https://creestock.com/product/design-3561/




      ARIZONA            CALIFORNIA       FLORIDA       KENTUCKY         MICHIGAN

 NEVADA           OHIO        TENNESSEE       TEXAS        TORONTO         WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.135 Filed 08/18/20 Page 11 of 31

 Cree Stock
 April 14, 2020
 Page 10




  https://creestock.com/product/blanket-carhartt-color-waves-personalized-custom-3d-full-print-
                                 hoodie-t-shirt-jacket-pant-polo/




      ARIZONA            CALIFORNIA       FLORIDA      KENTUCKY         MICHIGAN

 NEVADA           OHIO        TENNESSEE       TEXAS        TORONTO         WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.136 Filed 08/18/20 Page 12 of 31

 Cree Stock
 April 14, 2020
 Page 11




                   https://creestock.com/product/0490-high-quality-leather-jacket/




      ARIZONA            CALIFORNIA       FLORIDA        KENTUCKY          MICHIGAN

 NEVADA           OHIO        TENNESSEE         TEXAS        TORONTO          WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.137 Filed 08/18/20 Page 13 of 31

 Cree Stock
 April 14, 2020
 Page 12




             https://creestock.com/product/design-0158-high-quality-baseball-jacket/




      ARIZONA            CALIFORNIA       FLORIDA      KENTUCKY         MICHIGAN

 NEVADA           OHIO        TENNESSEE       TEXAS        TORONTO         WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.138 Filed 08/18/20 Page 14 of 31

 Cree Stock
 April 14, 2020
 Page 13

                                          DMCA Request:




      ARIZONA            CALIFORNIA       FLORIDA     KENTUCKY      MICHIGAN

 NEVADA           OHIO        TENNESSEE       TEXAS       TORONTO     WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.139 Filed 08/18/20 Page 15 of 31

 Cree Stock
 April 14, 2020
 Page 14




      ARIZONA            CALIFORNIA       FLORIDA     KENTUCKY    MICHIGAN

 NEVADA           OHIO        TENNESSEE       TEXAS     TORONTO     WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.140 Filed 08/18/20 Page 16 of 31

 Cree Stock
 April 14, 2020
 Page 15

                                      “Contact Us” Submission:




      ARIZONA            CALIFORNIA       FLORIDA       KENTUCKY      MICHIGAN

 NEVADA           OHIO        TENNESSEE        TEXAS        TORONTO     WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.141 Filed 08/18/20 Page 17 of 31
                                                                      1825 EYE STREET, N.W. SUITE 900
                                                                      WASHINGTON, DC 20006-5403
                                                                      TELEPHONE: (202) 457-0160
                                                                      FACSIMILE: (844) 670-6009
                                                                      http://www.dickinsonwright.com

                                                                      JENNY T. SLOCUM
                                                                      JSlocum@dickinsonwright.com
                                                                      (202) 659-6927


                                                                     April 14, 2020
 Piper Mall
 Email: support@pipermall.com

 VIA E-MAIL

    Re:     Unauthorized Use of Carhartt’s Trademarks on Facemasks, Clothing, and Blankets

 Dear Sir/Madam:

         We represent Carhartt, Inc. (“Carhartt”) in intellectual property matters. Carhartt owns
 exclusive rights in the CARHARTT name and trademark including in connection with its
 stylized “C” logo as depicted below for clothing, headwear, footwear and related items (the
 “Carhartt Marks”). Carhartt has made extensive use of these marks, including on clothing for
 over 50 years, and the marks are famous. As a result, our client has developed a significant
 reputation in connection with the Carhartt Marks.




        It has recently come to our client’s attention that you are offering for sale unauthorized
 CARHARTT branded products, including but not limited to facemasks, sweatshirts, and
 blankets. See https://pipermall.com/?s=Carhartt&post_type=product. These counterfeit products
 include direct copies of Carhartt’s famous C Logo and CARHARTT mark, identical use and
 layout of the Carhartt protected font, and direct reference to “Carhartt” as the product names on
 your website. Screenshots reflecting your sale and distribution of these unauthorized items are
 copied below and at the top of the following page (see also Exhibits):




       ARIZONA          CALIFORNIA        FLORIDA         KENTUCKY          MICHIGAN

 NEVADA          OHIO        TENNESSEE          TEXAS        TORONTO            WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.142 Filed 08/18/20 Page 18 of 31

 Piper Mall
 April 14, 2020
 Page 2




         Such unauthorized use of the Carhartt Marks is a direct and egregious infringement of our
 client’s trademark rights. The sale and distribution of these unauthorized counterfeit products
 falsely labelled as Carhartt products, and containing the Carhartt Marks, creates a likelihood of
 confusion and will lead consumers to mistakenly believe such products were designed,
 manufactured and distributed by Carhartt, or on behalf of Carhartt. Our client has not approved
 such use of its marks.

         The purpose of this letter is to demand that you immediately cease and desist from any
 further use, sales, or display of the Carhartt Marks. In this regard, we require that you provide us
 by no later than April 17, 2020, and in writing:

                  1. confirmation that you have removed these products from any and all websites,
                     retail stores, social media accounts, and any other location currently
                     displaying, advertising and/or selling the same or similar variations;

                  2. confirmation that you have ceased all sales of these unauthorized items
                     through any retail channels, including the Piper Mall website, as well as any
                     affiliated retail channels;



       ARIZONA           CALIFORNIA        FLORIDA         KENTUCKY          MICHIGAN

 NEVADA           OHIO         TENNESSEE         TEXAS         TORONTO          WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.143 Filed 08/18/20 Page 19 of 31

 Piper Mall
 April 14, 2020
 Page 3

                  3. the identification of the designer, source, and manufacturer of these
                     counterfeit products;

                  4. a full accounting of all inventory sold, the revenue collected and all inventory
                     currently remaining in your possession bearing the Carhartt Marks; and

                  5. your undertaking that you will permanently refrain from any further
                     distribution, advertisement, promotion and sale of any product bearing a
                     Carhartt Mark or any similar variations thereof.

        In addition, our client requires that you send all remaining inventory to our offices, to
 my attention at the address shown on this correspondence, by no later than April 22, 2020.

        We have also submitted an intellectual property take down notice to your website, as well
 as a message via your “Contact Us” link. A copy of the submission request is included below.
 Your prompt cooperation is appreciated.

          Please contact me with any questions.

                                                        Sincerely,




                                                        Jenny Slocum

 cc:    Carhartt, Inc.




       ARIZONA           CALIFORNIA         FLORIDA         KENTUCKY         MICHIGAN

 NEVADA           OHIO         TENNESSEE          TEXAS        TORONTO          WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.144 Filed 08/18/20 Page 20 of 31

 Piper Mall
 April 14, 2020
 Page 4

                                            EXHIBITS




                         https://pipermall.com/?s=Carhartt&post_type=product




      ARIZONA            CALIFORNIA        FLORIDA       KENTUCKY        MICHIGAN

 NEVADA           OHIO         TENNESSEE        TEXAS        TORONTO           WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.145 Filed 08/18/20 Page 21 of 31

 Piper Mall
 April 14, 2020
 Page 5




                         https://pipermall.com/?s=Carhartt&post_type=product




      ARIZONA            CALIFORNIA        FLORIDA       KENTUCKY        MICHIGAN

 NEVADA           OHIO         TENNESSEE        TEXAS        TORONTO           WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.146 Filed 08/18/20 Page 22 of 31

 Piper Mall
 April 14, 2020
 Page 6




                  https://pipermall.com/page/2/?s=Carhartt&post_type=product




      ARIZONA            CALIFORNIA       FLORIDA     KENTUCKY      MICHIGAN

 NEVADA           OHIO        TENNESSEE       TEXAS     TORONTO       WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.147 Filed 08/18/20 Page 23 of 31

 Piper Mall
 April 14, 2020
 Page 7

 Listing of the Piper Mall Campaign Url(s) contained on the Piper Mall Website:
 https://pipermall.com/?s=Carhartt&post_type=product

        Individual Product URLs:
        https://pipermall.com/product/carhartt-8-3d-fm/
        https://pipermall.com/product/carhartt-punisher-premium-3d-fm/
        https://pipermall.com/product/carhartt-2-3d-fm/
        https://pipermall.com/product/carhartt-1-3d-fm/
        https://pipermall.com/product/carhartt-colour-3d-fm/
        https://pipermall.com/product/carhartt-american-flag-3d-fm/
        https://pipermall.com/product/carhartt-american-warrior-3d-fm/
        https://pipermall.com/product/design-qdn0197cus-3d-full-print/
        https://pipermall.com/product/design-qdn0184cus-3d-full-print/
        https://pipermall.com/product/0490-high-quality-leather-jacket/
        https://pipermall.com/product/design-0158-high-quality-baseball-jacket/
        https://pipermall.com/product/blanket-design-5522/
        https://pipermall.com/product/design-5522/
        https://pipermall.com/product/blanket-design-4723/
        https://pipermall.com/product/design-4723/
        https://pipermall.com/product/blanket-design-3915/
        https://pipermall.com/product/design-3915/
        https://pipermall.com/product/blanket-design-3561/
        https://pipermall.com/product/design-3561/
        https://pipermall.com/product/blanket-design-3113-3d-full-print/
        https://pipermall.com/product/design-3113-3d-full-print/
        https://pipermall.com/product/design-2417-3d-full-print/
        https://pipermall.com/product/design-2242-3d-full-print/
        https://pipermall.com/product/design-0905-3d-full-print-blanket/
        https://pipermall.com/product/design-0905-3d-full-print/




      ARIZONA            CALIFORNIA       FLORIDA     KENTUCKY     MICHIGAN

 NEVADA           OHIO        TENNESSEE       TEXAS     TORONTO       WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.148 Filed 08/18/20 Page 24 of 31

 Piper Mall
 April 14, 2020
 Page 8




                          https://pipermall.com/product/carhartt-1-3d-fm/




      ARIZONA            CALIFORNIA       FLORIDA       KENTUCKY            MICHIGAN

 NEVADA           OHIO        TENNESSEE        TEXAS        TORONTO           WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.149 Filed 08/18/20 Page 25 of 31

 Piper Mall
 April 14, 2020
 Page 9




                   https://pipermall.com/product/design-qdn0197cus-3d-full-print/




      ARIZONA            CALIFORNIA       FLORIDA        KENTUCKY         MICHIGAN

 NEVADA           OHIO        TENNESSEE        TEXAS        TORONTO         WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.150 Filed 08/18/20 Page 26 of 31

 Piper Mall
 April 14, 2020
 Page 10




                            https://pipermall.com/product/design-5522/




      ARIZONA            CALIFORNIA       FLORIDA       KENTUCKY         MICHIGAN

 NEVADA           OHIO        TENNESSEE       TEXAS        TORONTO         WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.151 Filed 08/18/20 Page 27 of 31

 Piper Mall
 April 14, 2020
 Page 11




                         https://pipermall.com/product/blanket-design-4723/




      ARIZONA            CALIFORNIA       FLORIDA        KENTUCKY        MICHIGAN

 NEVADA           OHIO        TENNESSEE        TEXAS        TORONTO           WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.152 Filed 08/18/20 Page 28 of 31

 Piper Mall
 April 14, 2020
 Page 12




            https://pipermall.com/product/design-0158-high-quality-baseball-jacket/




      ARIZONA            CALIFORNIA       FLORIDA     KENTUCKY         MICHIGAN

 NEVADA           OHIO        TENNESSEE       TEXAS       TORONTO         WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.153 Filed 08/18/20 Page 29 of 31

 Piper Mall
 April 14, 2020
 Page 13

                                          DMCA Request




      ARIZONA            CALIFORNIA       FLORIDA     KENTUCKY     MICHIGAN

 NEVADA           OHIO        TENNESSEE       TEXAS      TORONTO     WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.154 Filed 08/18/20 Page 30 of 31

 Piper Mall
 April 14, 2020
 Page 14




      ARIZONA            CALIFORNIA       FLORIDA     KENTUCKY    MICHIGAN

 NEVADA           OHIO        TENNESSEE       TEXAS     TORONTO     WASHINGTON DC
Case 2:20-cv-12225-GCS-APP ECF No. 1-5, PageID.155 Filed 08/18/20 Page 31 of 31

 Piper Mall
 April 14, 2020
 Page 15

                                      “Contact Us” Submission:




      ARIZONA            CALIFORNIA       FLORIDA       KENTUCKY      MICHIGAN

 NEVADA           OHIO        TENNESSEE        TEXAS        TORONTO     WASHINGTON DC
